Citation Nr: 9936006	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  98-04 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for immersion syndrome 
of the right foot, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for immersion syndrome 
of the left foot, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant served on active duty from January 1951 to 
March 1954.

The instant appeal arose from a June 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Jackson, Mississippi, which denied a claim for a rating in 
excess of 10 percent for immersion syndrome of the feet.  By 
rating decision dated in March 1998, a separate 10 percent 
rating was awarded for each foot.  Since this claim has not 
been withdrawn, an increased rating above 10 percent for each 
foot remains at issue on appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (a claim remains in controversy where less 
than the maximum available benefits are awarded).


REMAND

The appellant contends, in substance, that his service-
connected right and left foot disabilities are more severe 
than the current disability evaluations suggest; therefore, 
he believes increased ratings are warranted.

In a letter from Senator Trent Lott, writing on behalf of the 
appellant, dated July 28, 1999, Senator Lott indicated that 
he had recommended to the appellant that he request a 
personal hearing.  Senator Lott requested that further 
disposition on the appeal be postponed until it could be 
determined whether the appellant wished to have a personal 
hearing.

Consequently, the Board of Veterans' Appeals (Board) sent a 
letter, dated October 4, 1999, to the appellant to clarify 
whether he wished to appear at a hearing before a member of 
the Board.  The letter advised the appellant that if he did 
not respond within 30 days, the Board would assume that he 
still desired a hearing before a member of the Board at the 
RO (Travel Board hearing) and would remand his case for such 
a hearing.

As the appellant did not respond to the October 1999 letter, 
the Board finds that a remand is required to schedule the 
veteran for a Travel Board hearing.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the appellant for 
a Travel Board hearing.  The RO should 
contact the appellant at his last known 
address of record and through his 
representative and provide notice of the 
hearing.  

After the appellant and his representative have been given an 
opportunity to appear at a Board hearing, the claims folder 
shall be returned to the Board for further appellate review.  
No action is required by the appellant until he receives 
further notice.  The purpose of this remand is to comply with 
the governing adjudicative procedures.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  Further 
adjudication of the issues on appeal will be postponed until 
the remand action is completed.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




